Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Page 6, Line 14: 
"hereinafter referred to the internal crossover 18" should be amended to 
--hereinafter referred to as the internal crossover 18--
Appropriate correction is required.

Claim Objections
Claims 29, 35 and 47 are objected to because of the following informalities:  
Claim 29 recites the limitation "from the sea surface" which should be amended to "from a sea surface".
Claim 35 recites the limitation "the second end being is" which should be amended to "the second end being" or "the second end is", according to Applicant's preference.
Claim 47 recites the limitation "a tubing hanger" in the preamble and again "a tubing hanger" in line 4. This second instance should be amended to "the tubing hanger".
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-32, 35-36, 38-48 and 50-55 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Foley et al (US 10,837,251).
Foley et al (US 10,837,251) discloses:
Claim 29 (New): A method of connecting a tubing hanger (208) mounted in a subsea wellhead (112) to equipment which is external to the tubing hanger, the method comprising: 
securing the tubing hanger (208) to an end of a drill string ("landing string" not shown, part of 200) using a tubing hanger running tool assembly (206); 
lowering the drill string from a drilling rig so as to land the tubing hanger (208) on or in the wellhead; 
running an umbilical (119) from the sea surface to the wellhead; and 
connecting the umbilical (119) to at least one conduit (250/252) in the tubing hanger via the tubing hanger running tool assembly, wherein, the umbilical is unconnected to the drill string other than via the tubing hanger running tool assembly.  (Figure 4)
Claim 30 (New): The method as recited in claim 29, wherein, the lowering of the drill string from the drilling rig so as to land the tubing hanger on or in the wellhead is performed inside a riser (104, Figure 1) which extends upwards from the subsea well head to the drilling rig, and the running of the umbilical from the sea surface to the wellhead is performed outside the riser. (Figure 1 illustrates both the placement of the in-riser and out-of-riser elements.)  
Claim 31 (New): The method as recited in claim 29, wherein the connecting of the umbilical (119) to the at least one conduit (250/252) in the tubing hanger (208) via the tubing hanger running tool assembly (206) is performed via an external connector (232 and 234) which is connected to an external surface of the tubing hanger running tool assembly (Figure 4).  
Claim 32 (New): The method as recited in claim 31, further comprising: connecting an end of the umbilical (119) to a subsea umbilical termination assembly (120) at or above sea level (Figure 1); and lowering the subsea umbilical termination assembly on a cable to the seabed with the umbilical connected thereto until the subsea umbilical termination assembly comes to rest on the seabed.  (Column 7, Lines 3-7)

Claim 36 (New): The method as recited in claim 35, wherein the tubing hanger running tool assembly further comprises: a tubing hanger running tool (206) at the first end; and a separate crossover part (204) at the second end; wherein, the at least one conduit extends from the end face of the tubing hanger running tool to a radially outward facing surface of the separate crossover part (204).   (Figure 4)
Claim 38 (New): The method as recited in claim 35, wherein the tubing hanger running tool assembly and tubing hanger are provided with a plurality of the at least one conduit. (Figure 4)  
Claim 39 (New): The method as recited in claim 35, wherein the at least one conduit comprises a passage which is configured to permit a flow of a fluid. (Column 5, Lines 4-15, discusses wherein hydraulic power may be supplied to downhole tools via the lines 250, 252, requiring them to have some sort of passage therein to permit fluid flow.)
Claim 40 (New): The method as recited in claim 35, wherein the at least one conduit comprises an electrical line.  (Column 5, Lines 4-15, wherein the lines may convey electricity)
Claim 41 (New): The method as recited in claim 35, further comprising: prior to landing the tubing hanger (208) in or on the wellhead, mounting on the wellhead (112) an external crossover part (110) which is generally tubular and which comprises, a radially inward facing surface which encloses a generally central space, a radially outward facing surface, and a passage which extends from the radially outward facing surface to the radially inward facing surface (Figure 4); when lowering the drill string to land the tubing hanger in or on the wellhead, passing the tubing hanger through the generally central space of the external crossover part; and when the tubing hanger is landed in or on the well head, aligning the at least one conduit 
Claim 42 (New): The method as recited in claim 41, wherein the external connector (230/232) is inserted into the passage of the external crossover part (110) from outside the external crossover part so as to provide an electrical connection or a fluid tight connection to the at least one conduit in the tubing hanger running tool assembly.  
Claim 43 (New): The method as recited in claim 42, wherein the external connector is mounted on the external crossover part before the external crossover part is mounted on the wellhead. (Column 4, Line 65 to Column 5, Line 25, "wherein the penetrators are connected to the tree or spoolbody…", and "during deployment of the wellhead equipment 107 and/or deployment of the in-riser equipment 200 to within the wellhead equipment 107, the penetrators 230, 232 may be retracted. Upon landing and assembling the wellhead equipment 107 and the in-riser equipment 200, the penetrators 230, 232 may be actuated…".)
Claim 44 (New): The method as recited in claim 41, wherein a blowout preventer stack (108) is mounted on top of the external crossover part (110). (Figure 4)  
Claim 45 (New): The method as recited in claim 41, wherein the tubing hanger (208) is landed in a tubing hanger support part (shoulder 300 within 112 is considered to fit this language) which is mounted on top of and which is secured to the wellhead. 
Claim 46 (New): The method as recited in claim 45, wherein the external crossover part is mounted on top of the tubing hanger support part.  (Figure 4)
Claim 47 (New): A system for providing connections to a tubing hanger (208) mounted in a subsea wellhead (112), the system comprising: a tubing hanger running tool assembly which comprises, a first end which is configured to have a tubing hanger (208) releasably suspended therefrom, an end face at the first end, a radially outward facing surface which extends generally perpendicular to the end face, and at least one conduit (250, 252) which extends from the end face to the radially outward facing surface.   
Claim 48 (New): The system as recited in claim 47, wherein the tubing hanger running tool assembly further comprises, a second end which is arranged opposite to the first end, a tubing hanger running tool (200) at the first end, and a separate crossover part (206) at the second end, wherein, the at least one conduit extends from the end face of the tubing hanger running tool to the radially outward facing surface of the separate crossover part.  (Figure 4)

Claim 51 (New): The system as recited in claim 47, wherein the at least one conduit comprises a passage which is configured to permit a flow of a fluid.  (Column 5, Lines 4-15, discusses wherein hydraulic power may be supplied to downhole tools via the lines 250, 252, requiring them to have some sort of passage therein to permit fluid flow.)
Claim 52 (New): The system as recited in claim 47, wherein the at least one conduit comprises an electrical line.  (Column 5, Lines 4-15, wherein the lines may convey electricity)
Claim 53 (New): The system as recited in claim 47, further comprising: a separate external crossover part (110) which is generally tubular and which comprises, a radially inward facing surface which encloses a generally central space, a radially outward facing surface, and a passage which extends from the radially outward facing surface to the radially inward facing surface, wherein, the separate external crossover part is sized relative to the tubing hanger running tool assembly so that the tubing hanger running tool assembly fits into the generally central space with the at least one conduit emerging from the radially outward facing surface of the tubing hanger running tool assembly into the passage. (Figure 4 illustrates such a relationship)  
Claim 54 (New): The system as recited in claim 53, further comprising: a connector (230, 232, 234) which is configured to be inserted into the passage of the separate external crossover part (110) from outside of the separate external crossover part so as to provide an electrical connection or a fluid tight connection to the at least one conduit in the tubing hanger running tool assembly.  
Claim 55 (New): The system as recited in claim 53, further comprising: an umbilical (119) via which the at least one conduit is connectable to surface equipment.  (Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 33-34 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Hosie (US 2003/0141071).
Claim 33 (New): The method as recited in claim 32, wherein the subsea umbilical termination assembly (120) is connected to the external connector (232) via at least one electrical or hydraulic element. (Figure 1, Figure 4 both show such a line connection). 
Foley fails to specify the particular use of a flying lead, however such is notoriously well known in the art.
Hosie (US 2003/0141071) teaches the concept of a flying lead (35) for connection between two subsea elements (33, 37).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of a flying lead, as taught by Hosie to the invention of Foley for the expected benefit of using known subsea connection methods. 
Claim 34 (New): The method as recited in claim 33, wherein the at least one electrical or hydraulic flying lead is connected to the external connector using a remotely operated vehicle. (As taught by Hosie - Paragraph [0021])  
Claim 56 (New): The system as recited in claim 55, further comprising: an umbilical termination assembly (120) which is configured to be connected to the umbilical (119) and to the connector (230, 232) via at least one electrical or hydraulic flying lead. (Figure 1, Figure 4 both show such a line connection. 
Foley fails to specify the particular use of a flying lead, however such is notoriously well known in the art.
Hosie (US 2003/0141071) teaches the concept of a flying lead (35) for connection between two subsea elements (33, 37).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of a flying lead, as taught by Hosie to the invention of Foley for the expected benefit of using known subsea connection methods. 


Claims 37 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Foley alone.
Claims 37 (New): Foley discloses the method as recited in claim 36, wherein the at least one conduit in the tubing hanger running tool assembly is formed by a conduit portion in the tubing hanger running tool and by a conduit portion in the separate crossover part which are connected via a connector. (Figure 4) 
Foley does not specify the type of connector, however, the Examiner takes Official Notice that of known connector types, a stab type connector is notoriously well known in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the connector of Foley was a stab connector for the expected benefit of using stab connectors to connect conduits as commonly found in the art.
Claim 49 (New): Foley discloses the system as recited in claim 48, wherein the at least one conduit (250, 252) is formed by a conduit portion in the tubing hanger running tool and a conduit portion in the crossover part which are connected via a connector.  (Figure 4)
Foley does not specify the type of connector, however, the Examiner takes Official Notice that of known connector types, a stab type connector is notoriously well known in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the connector of Foley was a stab connector for the expected benefit of using stab connectors to connect conduits as commonly found in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679